Case 1:19-cv-06199-PGG Document 25 Filed 08/23/19 Page 1 of 2

United States District Court
Southern District of New York

 

Alpha Capital Anstalt,
19 Civ 6199 (PGG)
Plaintiff and Counter-Defendant,
-against- Reply

Shiftpixy, Inc.,

Defendant and Counter-Plaintiff.
-— —<---- x

 

Plaintiff Alpha Capital Anstalt, for its Reply to Defendant’s Counterclaim, denies each

and every allegation of the Counterclaim except as expressly otherwise set forth herein:

Paragraphs of

the Counterclaim Responses

l Denies except admits that the Court has jurisdiction over
this matter based upon 28 U.S.C. §1331(a)(2) and that the
matter in controversy exceeds $75,000 exclusive of
interest and costs.

2, 4, 13, 15 Denies knowledge or information sufficient to form a belief
as to the truth of the allegations.

3, 3, 6, 7, 8,.9,.20 Admits.

10, 11, 12, 17, 18, 19 Denies except respectfully refers the Court to the terms of
the June, 2008 Note for all of the provisions thereof.

14 Denies except admits that as a result of Defendant’s

failure timely to file a registration statement, Alpha Capital
and other investors received notes in December, 2018 in the
aggregate total amount of $888,888. Alpha Capital
respectfully refers the Court to the December, 2018 Note
for all of the terms thereof.
Case 1:19-cv-06199-PGG Document 25 Filed 08/23/19 Page 2 of 2

23 Admits that Defendant issued and delivered to Alpha
Capital under the June 2018 Note the number of common
shares it had demanded.

21,33 Repeats and realleges its responses to the paragraphs of the
Counterclaim referred to therein.

Wherefore Alpha Capital Anstalt demands judgment dismissing the Counterclaim in its
entirety with prejudice and on the merits and that Alpha Capital receive its attorney’s fees

incurred in defending against the Counterclaim plus its costs and disbursements.

Dated: New York, New York
August 23, 2019

Law yy A. Zitter
By:

Kenfeth A. Zitter, Esq.
Attorneys for Plaintiff and
Counter-Defendant
Alpha Capital Anstalt
260 Madison Avenue, 18th FI.
New York, New York 10016
(212) 532-8000
